NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10507

                Plaintiff-Appellee,             D.C. No. 4:17-cr-00784-CKJ

 v.
                                                MEMORANDUM*
BASILIO PARRA-GUZMAN,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Basilio Parra-Guzman appeals from the district court’s judgment and

challenges the 18-month sentence imposed following his guilty-plea conviction for

reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Parra-Guzman contends that the district court procedurally erred by failing

to explain his sentence adequately and by failing to respond to his mitigating

arguments. We review for plain error, see United States v. Valencia-Barragan,

608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that there is none. The district

court was not required to mention each of the 18 U.S.C. § 3553(a) factors to show

that it had considered them. See United States v. Carty, 520 F.3d 984, 992 (9th

Cir. 2008) (en banc). Contrary to Parra-Guzman’s argument, the district court

explicitly considered his reasons for returning to the United States, his previous

sentence for illegal reentry, and his criminal history. The district court addressed

Parra-Guzman’s mitigating arguments and did not err by failing to provide a fuller

explanation. See Rita v. United States, 551 U.S. 338, 358-59 (2007).

      Parra-Guzman also contends that the sentence is substantively unreasonable.

The district court did not abuse its discretion. See Gall v. United States, 552 U.S.

38, 51 (2007). The within-Guidelines sentence is substantively reasonable in light

of the section 3553(a) sentencing factors and the totality of the circumstances,

including Parra-Guzman’s criminal history and his unlawful return to the United

States just months after serving a 24-month sentence for a prior illegal reentry

conviction. See United States v. Burgos-Ortega, 777 F.3d 1047, 1056-57 (9th Cir.

2015).

      AFFIRMED.


                                          2                                      17-10507